PER CURIAM.
GRANTED. Judgment of the trial court denying defendants’ joint motion for summary judgment is reversed. In light of this court’s summary dismissal of all damage claims against the individual defendants in Smith v. Our Lady of the Lake Hospital, 93-2512 (La. 7/15/94); 639 So.2d 730, coupled with the purely derivative nature of all the damage claims asserted against the two corporate defendants, Our Lady of the Lake Hospital, Inc., d/b/a Our Lady of the Lake Regional Medical Center (OLL), and CVT Surgical Center, A Medical Corporation (CVT), we conclude that these two corporate defendants, which acted through the released individual defendants, are entitled to summary judgment on the damage claims as a matter of law. See Smith, 93-2512, p. 36 (La. 7/15/94); 639 So.2d at 756 (Lemmon, J., concurring). Given this court’s holding in Smith that defendants complied with the hospital’s by-laws and that the peer review process was conducted in good faith, we further conclude that all the defendants are entitled to summary judgment on the remaining claims for injunctive relief, seeking reinstatement of plaintiff-physician’s staff privileges and expungement of the records of the peer review proceeding.
CALOGERO, C.J., would grant and docket.
JOHNSON, J., not on panel.